Citation Nr: 9909413	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-05 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition, 
including secondary to service-connected bilateral knee 
conditions.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1986.

The appeal arises from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying service connection for a 
back condition, including as secondary to service-connected 
bilateral knee conditions.  

The veteran has no pending appeal on the issues of 
entitlement to an increased rating for service-connected 
bilateral knee conditions.  The veteran did not appeal the 
April 1995 RO rating decision as to those issues.  A prior, 
March 1993 RO rating decision rating the current level of 
disability of the veteran's bilateral knee conditions was not 
timely appealed.  Though the veteran in July 1993 submitted a 
timely notice of disagreement with that March 1993 decision, 
the veteran did not submit a VA Form 9 in response to a 
Statement of the Case issued in August 1993, until June 1994.  
Hence she did not timely perfect that appeal and that prior 
March 1993 RO decision became final as to those claims.  In 
this regard, it should be pointed out that in YT v. Brown, 9 
Vet.App. 195 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) affirmed a Board 
decision which denied the appellant's claims because of the 
lack of a timely substantive appeal.  The Court held that 
because the claimant did not file the VA Form 9 until after 
the time had expired, she did not perfect her appeal.  See 
also Mason v. Brown, 8 Vet.App. 44, 54 (1995) (citing Roy v. 
Brown, 5 Vet.App. 554, 555 (1993); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992) (where a claimant did not perfect 
an appeal by timely filing a substantive appeal, RO rating 
decision became final).; also 38 C.F.R. § 19.32 (1998) 
(agency of original jurisdiction may close the appeal without 
notice to an appellant or her representative for failure to 
respond to a Statement of the Case within the period allowed; 
if appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).




FINDING OF FACT

The veteran has presented no cognizable (medical) evidence 
causally linking a current back condition to her period of 
service or to a service-connected knee condition, and no 
cognizable (medical) evidence that a current back condition 
was aggravated, or increased in severity, by a service-
connected knee condition.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back condition.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1977 to 
September 1986.

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned. 

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has determined that the three-prong analysis of 
well-groundedness in Caluza, supra, applies to claims of 
entitlement to presumptive service connection based on 
aggravation, in addition to applying to direct-service-
connection claims.  Chelte v. Brown, 10 Vet App 268 (1997) 
(finding a claim of entitlement to service connection based 
upon aggravation pursuant to 38 C.F.R. § 3.306 not well 
grounded). 

In this case, the veteran contends that her back condition 
was caused by or aggravated by her service-connected 
bilateral knee conditions.  

Service medical records reflect that the veteran was seen in 
October 1978 for complaints of low abdominal pain, dysuria, 
frequency and low back pain.  She was subsequently 
hospitalized for abdominal pain.  In January 1982, she was 
seen for complaints of low back pain.  The diagnostic 
assessment was moderate muscle spasm of the lower back.  In 
June 1982, she was seen for complaints, in pertinent part, of 
low back pain.  Objectively, back muscles range of motion was 
3/4 within normal limits.  The examiner assessed mild muscle 
spasm of the lower back.  Parafon Forte was prescribed.  In 
February 1986, she complained of nausea, lightheadedness, 
breast tenderness, and low back ache.  The diagnostic 
assessment included rule out pregnancy.

At an August 1992 VA examination of the veteran's joints for 
compensation purposes, the veteran complained of pain 
symptoms referable to the knees, but did not complain of any 
back condition.  

The claims file contains records of VA outpatient treatment 
for assessed fibromyalgia.  These include treatment in August 
1994 for arthralgias and possible swelling about the elbows, 
wrists, ankles and knees, with trigger points identified and 
fibromyalgia diagnosed.  However, the claims file does not 
contain medical records associating a back condition with the 
veteran's diagnosed fibromyalgia.  

The first record of treatment for a back condition post 
service in the claims file is a record of treatment by a 
private doctor of osteopathy in September 1994 and October 
1994, for diagnosed chronic low-grade cervical and 
lumbosacral sprain/strain.  

January 1995 VA X-rays of the lumbar spine showed normal 
findings with no evidence of arthritis or spondylosis.  

At a February 1995 VA orthopedic examination for compensation 
purposes, the veteran did not complain of any difficulties 
with her low back.  A history of multiple joint difficulties 
was noted, including bilateral knee pain and wrist pain.  She 
did complain of cervical pain.  She described electric shocks 
extending from the neck into the shoulders and down into the 
hand.  Objectively, diskogenic degenerative disc disease was 
identified at multiple levels of the cervical spine.  

August 1995 VA X-rays of the thoracic spine show no 
abnormality and no change from prior X-rays in October 1994.  
The examiner assessed a normal thoracic spine.  

August 1995 X-rays of lumbar spine showed normal appearance, 
with no evidence of spondylitis, spondylolysis, 
spondylolisthesis, lytic or blastic lesions, or disk space 
narrowing.  Sacroiliac joints also had normal appearance, 
with partial lumbarization of S1.  No change was observed 
from prior X-rays in January 1995.  The examiner assessed a 
normal lumbosacral spine with partial lumbarization of S1.  

At an August 1995 VA examination of the veteran's spine for 
compensation purposes, the veteran complained of back pain 
from the neck downward ongoing for the prior three years.  A 
history of assessment in October 1994 by a VA rheumatologist 
of degenerative disc disease of the cervical spine was noted.  
The veteran also complained of low back pain associated with 
walking distances, with associated numbness of both lower 
extremities.  She reported that she took Amitriptyline at 
night which relaxed her, permitted sleep, and somewhat 
alleviated the sensation of lower extremity numbness.  
Objectively, the examiner found tenderness at C5, C6, C6 to 
C7, T9, T12, and L2 to S1 levels.  However, there were no 
postural abnormalities or fixed deformities, and back 
musculature was within normal limits.  Back range of motion 
was to 100 degrees forward flexion, 10 degrees backward 
extension, 35 degrees left and right lateral flexion, and 45 
degrees left and right lateral rotation, with objective 
evidence of pain on lateral rotation.  Pinprick and touch 
sensations were not found to be objectively abnormal, though 
the veteran claimed diminished sensation.  Deep tendon 
reflexes at the patella and ankle were within normal limits.  
X-rays were reviewed.  The examiner diagnosed chronic back 
pain, rule out degenerative joint disease.  The examiner 
opined that it was conceivable that a portion of the 
veteran's back pain was due to her knee conditions, with the 
remainder attributable to degenerative joint disease.  

February 1997 VA x-rays of the C-spine showed no change from 
prior studies in August 1995.  Observed conditions included 
degenerative disease at C5-C6, with disc space narrowing and 
osteophyte formation; disc space narrowing and minimal 
narrowing of the right neural foramen at C3-4; and 
calcification posterior to C2. 

February 1997 VA X-ray findings for the lumbosacral spine 
were also unchanged from those in August 1995.  

At a February 1997 VA examination of the veteran's spine for 
compensation purposes, the veteran complained, in pertinent 
part, of neck and low back pain, and reported having had pain 
intermittently since service.  The veteran's diagnosis and 
treatment for fibromyalgia was noted.  The claims file was 
reviewed for the examination.  Objectively, the veteran had a 
slow, somewhat crouched gait, using a cane in the right hand 
despite a right wrist orthosis.  She also wore bilateral knee 
braces.  Morbid exogenous obesity, particularly in the trunk 
area, was also noted.  Heel and toe walking was full strength 
but with apparent pain.  Thoracolumbar range of motion was 
accompanied by pain, and was to 80 degrees forward flexion, 
20 degrees backward extension, 20 degrees left and right 
lateral flexion, and 30 degrees left and right lateral 
rotation.  There was no lumbar paraspinous spasm and no 
lumbar tenderness.  There was moderate thoracic paraspinous 
tenderness, but without palpable spasm.  Motor function was 
5/5 for all groups of both lower extremities.  Straight leg 
raising was limited to 30 degrees bilaterally with bilateral 
anterior knee pain; straight leg raising was 4/5 bilaterally 
with significant pain complaints.  Pedal pulses and deep 
tendon reflexes were present and equal bilaterally in the 
lower extremities.  There was no suggestion of a radicular 
component to the back pain on tension testing.  There was 
also no clonus.  Lumbar X-rays showed excellent preserved 
disc height with no osteophyte formation.  The examiner 
assessed, in pertinent part, that the veteran had myofascial 
low back pain with no evidence of significant degenerative 
disease and no evidence of neurologic compression.  The 
examiner opined that none of the veteran's spine complaints 
were related to her knee problems or her military service.  

The Board notes that though the August 1995 VA examiner for 
compensation purposes believed it was conceivable that a 
portion of the veteran's back pain was attributable to her 
knee problems, that examiner did not offer a sufficiently 
definite opinion of a correlation between the knee problems 
and incurrence or aggravation of the back disorder to render 
the veteran's claim for service connection for a back 
disorder well grounded.  The August 1995 medical opinion is a 
conclusion of mere possibility, and hence is too much in the 
realm of conjecture to render the veteran's claim well 
grounded.  Both Federal regulation and case law preclude 
granting service connection predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1997); 
see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a 
medical treatise submitted by an appellant that only raises 
the possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that her illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he/she cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").

The rest of the medical record does not even present 
speculation of a possibility of a definite correlation 
between knee problems and the claimed back condition.  To the 
contrary, the February 1997 VA examiner for compensation 
purposes concluded in no uncertain terms that there was no 
such positive correlation.  No other medical record within 
the claims file even speaks to the issue.  The first medical 
record of an ongoing back condition was many years post 
service, and there is no medical evidence causally linking 
that back condition to the acute back condition treated only 
once in service in 1982, or to the veteran's period of 
service generally.  There is no medical evidence showing that 
the back condition treated in service in 1982 did anything 
other than resolve acutely without residuals.  

Accordingly, in the absence of any cognizable (medical) 
evidence establishing a causal link between the veteran's 
period of service and her current back condition, or showing 
that the back condition was caused or aggravated by her 
service-connected bilateral knee condition, the Board must 
find that the veteran's claim for service connection for a 
back condition is not well grounded, and therefore must be 
denied.  Caluza; Tidwell; see 38 C.F.R. §§ 3.303, 3.310 
(1998); Allen.  

While the veteran herself contends that her back condition 
was caused or aggravated by her service-connected bilateral 
knee problems, she is a layperson, not a medical expert.  
Hence her opinion on that question of medical causation or 
medical diagnosis - the cause or origin of her back condition 
- is not cognizable to well ground her claim.  Medical 
evidence - not lay evidence - is required to establish 
medical causation or medical diagnosis. Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); see also Espiritu v. Derwinski,  
2 Vet.App. 492 (1992).




ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for a back condition, including secondary 
to service-connected bilateral knee conditions, her appeal is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


